Citation Nr: 1017548	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  08-02 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic erectile 
dysfunction.  

2.  Entitlement to service connection for chronic right lower 
extremity peripheral vascular disease claimed as the result 
of herbicide exposure.  

3.  Entitlement to service connection for chronic left lower 
extremity peripheral vascular disease claimed as the result 
of herbicide exposure.  

4.  Entitlement to service connection for a chronic skin 
disorder to include folliculitis claimed as the result of 
herbicide exposure.  

5.  Entitlement to service connection for a chronic skin 
disorder to include bilateral upper extremity solar elastosis 
claimed as the result of herbicide exposure.

6.  Entitlement to a disability evaluation in excess of 30 
percent for the Veteran's coronary artery disease, myocardial 
infarction residuals, and stent placement for the period 
prior to December 18, 2008.  

7.  Entitlement to a disability evaluation in excess of 60 
percent for the Veteran's coronary artery disease, myocardial 
infarction residuals, and stent placement for the period on 
and after December 18, 2008.  

8.  Entitlement to an increased disability evaluation for the 
Veteran's Type II diabetes mellitus, currently evaluated as 
20 percent disabling.  

9.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Roger Rutherford, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 
1971.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Nashville, Tennessee, Regional Office (RO) which, in 
pertinent part, increased the disability evaluation for the 
Veteran's coronary artery disease, myocardial infarction 
residuals, and stent placement from 10 to 30 percent; 
effectuated the award as of October 6, 2006; denied service 
connection for both erectile dysfunction and folliculitis; 
and denied an increased evaluation for his Type II diabetes 
mellitus.  In September 2008, the RO denied service 
connection for right lower extremity peripheral vascular 
disease, left lower extremity peripheral vascular disease, 
and bilateral upper extremity solar elastosis and a total 
rating for compensation purposes based on individual 
unemployability.  In October 2009, the RO increased the 
evaluation for the Veteran's cardiovascular disability from 
30 to 60 percent and effectuated the award as of December 18, 
2008.  

The issues of service connection for chronic right lower 
extremity and left lower extremity peripheral vascular 
disease and chronic skin disorders to include folliculitis 
and bilateral upper extremity solar elastosis; increased 
evaluations for both the Veteran's coronary artery disease, 
myocardial infarction residuals, and stent placement and his 
Type II diabetes mellitus; and a total rating for 
compensation purposes based on individual unemployability are 
REMANDED to the RO.  The Department of Veterans Affairs (VA) 
will notify the Veteran if further action is required on his 
part.   


FINDINGS OF FACT

1.  Service connection is currently in effect for Type II 
diabetes mellitus, coronary artery disease, myocardial 
infarction residuals, and stent placement, left pyloroplasty 
residuals and chronic pyelonephritis, and a left kidney 
stone.  

2.  The Veteran's chronic erectile dysfunction has been 
objectively shown to be etiologically related to his service-
connected Type II diabetes mellitus.  


CONCLUSION OF LAW

Chronic erectile dysfunction was incurred proximately due to 
or as the result of the Veteran's service-connected Type II 
diabetes mellitus.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310(a), 3.326(a) (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for 
chronic erectile dysfunction which represents a complete 
grant of the benefit sought on appeal.  As such, no 
discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2009).  The Court has clarified that 
service connection shall be granted on a secondary basis 
under the provisions of 38 C.F.R. § 3.310(a) where it is 
demonstrated that a service-connected disorder has aggravated 
a nonservice-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  Service connection is currently in effect 
for Type II diabetes mellitus, coronary artery disease, 
myocardial infarction residuals, and stent placement, left 
pyloroplasty residuals and chronic pyelonephritis, and a left 
kidney stone.  

At a March 2008 VA examination for compensation purposes, the 
Veteran was diagnosed with chronic erectile dysfunction 
secondary to his service-connected Type II diabetes mellitus.  

The Board has reviewed the probative evidence of record 
including the Veteran's written statements on appeal.  The 
Veteran's chronic erectile dysfunction has been found to be 
etiologically related to his service-connected Type II 
diabetes mellitus.  In the absence of any competent evidence 
to the contrary, the Board concludes that service connection 
is warranted for chronic erectile dysfunction.  


ORDER

Service connection for chronic erectile dysfunction is 
granted.  


REMAND

The Veteran asserts that service connection is warranted for 
chronic right and left lower extremity peripheral vascular 
disease, folliculitis, and bilateral upper extremity solar 
elastosis as the claimed disabilities were incurred either as 
the result of his Agent Orange exposure and/or secondary to 
his service-connected Type II diabetes mellitus.  He contends 
further that his service-connected cardiovascular disorders 
and diabetes mellitus have increased in severity and his 
service-connected disabilities render him unemployable.  

The report of a December 2006 VA examination for compensation 
purposes conveys that the Veteran reported being in receipt 
of Social Security Administration (SSA) disability benefits 
since 1999.  Documentation of the Veteran's SSA award of 
disability benefits and the evidence considered by the SSA in 
granting or denying the Veteran's claim is not of record.  
The United States Court of Appeals for Veterans Claims 
(Court) has clarified that the VA's duty to assist the 
Veteran includes an obligation to obtain the records from the 
SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

In reviewing the reports of the VA examinations for 
compensation purposes of record, the Board observes that the 
examiners failed to address the etiological relationship, if 
any, between the Veteran's inservice folliculitis and his 
current chronic skin disorders.  The VA's duty to assist 
includes, in appropriate cases, the duty to conduct a 
thorough and contemporaneous medical examination which is 
accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 
88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, the Board finds that an additional VA examination 
would be helpful in resolving the issues raised by the 
instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request that it 
provide documentation of the Veteran's 
award of disability benefits and copies 
of all records developed in association 
with the award for incorporation into the 
record.  

2.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of the Veteran's chronic skin 
disabilities.  All indicated tests and 
studies, should be accomplished and the 
findings then reported in detail. 

The examiner should advance an opinion at 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic skin disorder had its onset 
during active service; is etiologically 
related to the Veteran's inservice 
folliculitis, presumed herbicide 
exposure, and/or duty in the Republic of 
Vietnam; and/or otherwise originated 
during or is causally related to active 
service.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

3.  Then readjudicate the issues of the 
Veteran's entitlement to chronic right 
lower extremity peripheral vascular 
disease claimed as the result of 
herbicide exposure, chronic left lower 
extremity peripheral vascular disease 
claimed as the result of herbicide 
exposure, a chronic skin disorder to 
include folliculitis claimed as the 
result of herbicide exposure, and a 
chronic skin disorder to include 
bilateral upper extremity solar elastosis 
claimed as the result of herbicide 
exposure; an evaluation in excess of 30 
percent for the Veteran's coronary artery 
disease, myocardial infarction residuals, 
and stent placement for the period prior 
to December 18, 2008, an evaluation in 
excess of 60 percent for his coronary 
artery disease, myocardial infarction 
residuals, and stent placement for the 
period on and after December 18, 2008, 
and an increased evaluation for his Type 
II diabetes mellitus; and a total rating 
for compensation purposes based on 
individual unemployability.  If the 
benefits sought on appeal remain denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered since the issuance 
of the last SSOC.  The Veteran should be 
given the opportunity to respond to the 
SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 

	(CONTINUED ON NEXT PAGE)


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


